COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  ISELA PENA GARCIA,                              §               No. 08-18-00129-CR

                    Appellant,                    §                 Appeal from the

  v.                                              §                143rd District Court

  THE STATE OF TEXAS,                             §             of Reeves County, Texas

                    State.                        §             (TC# 17-07-08169-CRR)

                                                  §

                                           ORDER

       The Court GRANTS Appellant’s Pro Se Motion for Access to the Appellate Record.

Therefore, this Court is hereby providing a hard copy of the appellate record, which consists of 1

volume of the Clerk’s Record and 3 volumes of the Reporter’s Record, via U. S. mail, to the

Warden of the Woodman Unit, 1210 Coryell City Rd., Gatesville, Tx 76528, for use by the

Appellant Isela Pena Garcia, (TDCJ# 02203473). The Warden or designated custodian of

records shall make this record available to the appellant for purposes of preparing her appellate

brief. Appellant’s Pro Se brief shall be due in this office on or before March 9, 2019. The

hard copy of this record does not need to be returned to this Court. Further, please note that

copies of the exhibits are not provided and only a copy of the Index (Volume 4 of 4 of the

Reporter’s Record) has been provided.

       IT IS SO ORDERED this 23rd day of January, 2019.

                                              PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.